MORRISON, Judge.
The offense is burglary; the punishment, three and one-half years.
Appellant plead guilty and admitted his participation in the burglary and asked the jury to grant him a suspended sentence. The owner of the burglarized place of business testified, as did an officer, who chased appellant, until he abandoned his automobile wherein the stolen items were found. Appellant fled on foot and was arrested several months thereafter.
On appeal he contends that the only reason the jury did not grant him a suspended sentence was certain testimony of the officer which he contends was improper. At the time such testimony was given, no objection was interposed. It was within the province of the jury to reject his plea for the suspension of his sentence for any reason they might decide was proper. Garcia v. State, 128 Tex.Cr.R. 6, 79 S.W.2d 133.
Finding the evidence sufficient to support the plea of guilty and no reversible error appearing; the judgment is affirmed.